Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1, 3-4, 8-9, 11-12, 15, 17-18 and 21-28 as presented in the listing of claims below are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by John Cao (Reg. No. L1167) on 5/3/2022.


Listing of Claims

(Currently Amended) A computer-implemented method for operating an autonomous driving vehicle, the method comprising:  
receiving a command, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV, wherein the ECU includes an embedded system in automotive electronics that controls one or more electrical systems or subsystems of the ADV;
determining a communication state between the ECU and the ADS based on a state machine corresponding to a timing of the received command;
if the communication state is of a first state, operating the ADV based on the received command;
if the communication state is of a second state, releasing a throttle of the ADV; [[and]]
if the communication state is of a third state, releasing a throttle of the ADV and issuing braking based on a first threshold of acceleration; and
if the communication state is of a fourth state, releasing a throttle of the ADV and issuing braking based on a second threshold of acceleration, wherein a communication state is of:
the first state if the ECU receives the command within a first delay threshold; 
the second state if the ECU receives the command between the first delay threshold and a second delay threshold; 
the third state if the ECU receives the command between the second delay threshold and a third delay threshold; and
the fourth state if the ECU receives the command beyond the third delay threshold, wherein the first, second, and third delay thresholds are three, six, and nine communication cycles, respectively.

(Canceled) 

(Original) The method of claim 1, further comprising generating a feedback signal by the ECU based on the communication state, wherein the ADS receives the feedback signal from the ECU to determine a status of the ADV.

(Currently Amended) The method of claim 1, wherein [[the]] a status of the ADV is one of an autonomous mode, a recoverable autonomous mode, or a manual mode

(Canceled) 

(Canceled) 

(Canceled) 

(Currently Amended) The method of claim [[6]] 1, further comprising determining the communication state between the ECU and the ADS to be the fourth state if a command is not received by the third delay threshold.

(Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving a command, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV, wherein the ECU includes an embedded system in automotive electronics that controls one or more electrical systems or subsystems of the ADV;
determining a communication state between the ECU and the ADS based on a state machine corresponding to a timing of the received command;
if the communication state is of a first state, operating the ADV based on the received command;
if the communication state is of a second state, releasing a throttle of the ADV; [[and]]
if the communication state is of a third state, releasing a throttle of the ADV and issuing braking based on a first threshold of acceleration; and
if the communication state is of a fourth state, releasing a throttle of the ADV and issuing braking based on a second threshold of acceleration, wherein a communication state is of:
the first state if the ECU receives the command within a first delay threshold; 
the second state if the ECU receives the command between the first delay threshold and a second delay threshold; 
the third state if the ECU receives the command between the second delay threshold and a third delay threshold; and
the fourth state if the ECU receives the command beyond the third delay threshold, wherein the first, second, and third delay thresholds are three, six, and nine communication cycles, respectively.

(Canceled) 

(Original) The non-transitory machine-readable medium of claim 9, wherein the operations further comprise generating a feedback signal by the ECU based on the communication state, wherein the ADS receives the feedback signal from the ECU to determine a status of the ADV.

(Currently Amended) The non-transitory machine-readable medium of claim 9, wherein [[the]] a status of the ADV is one of an autonomous mode, a recoverable autonomous mode, or a manual mode

(Canceled) 

(Canceled) 

(Currently Amended) A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including
receiving a command, by an electronic controlled unit (ECU) of an autonomous driving vehicle (ADV), the command sent by an autonomous driving system (ADS) of the ADV, wherein the ECU includes an embedded system in automotive electronics that controls one or more electrical systems or subsystems of the ADV;
determining a communication state between the ECU and the ADS based on a state machine corresponding to a timing of the received command;
if the communication state is of a first state, operating the ADV based on the received command;
if the communication state is of a second state, releasing a throttle of the ADV; [[and]]
if the communication state is of a third state, releasing a throttle of the ADV and issuing braking based on a first threshold of acceleration; and
if the communication state is of a fourth state, releasing a throttle of the ADV and issuing braking based on a second threshold of acceleration, wherein a communication status is of:
the first state if the ECU receives the command within a first delay threshold; 
the second state if the ECU receives the command between the first delay threshold and a second delay threshold;
the third state if the ECU receives the command between the second delay threshold and a third delay threshold; and
the fourth state if the ECU receives the command beyond the third delay threshold, wherein the first, second, and third delay thresholds are three, six, and nine communication cycles, respectively.

(Canceled) 

(Original) The system of claim 15, wherein the operations further comprise generating a feedback signal by the ECU based on the communication state, wherein the ADS receives the feedback signal from the ECU to determine a status of the ADV.

(Currently Amended) The system of claim 15, wherein [[the]] a status of the ADV is one of an autonomous mode, a recoverable autonomous mode, or a manual mode

(Canceled) 

(Canceled) 

(New) The method of claim 4, wherein the ECU operates the ADV from the autonomous mode or the recoverable autonomous mode to the manual mode if the communication state is of a fourth state.

(New) The method of claim 21, wherein the ADS sends a command to the ECU to operate the ADV from the manual mode to the autonomous mode.

(New) The non-transitory machine-readable medium of claim 12, wherein the ECU operates the ADV from the autonomous mode or the recoverable autonomous mode to the manual mode if the communication state is of a fourth state.

(New) The non-transitory machine-readable medium of claim 23, wherein the ADS sends a command to the ECU to operate the ADV from the manual mode to the autonomous mode.

(New) The non-transitory machine-readable medium of claim 9, wherein the operations further comprise determining the communication state between the ECU and the ADS to be the fourth state if a command is not received by the third delay threshold.

(New) The system of claim 18, wherein the ECU operates the ADV from the autonomous mode or the recoverable autonomous mode to the manual mode if the communication state is of a fourth state.

(New) The system of claim 26, wherein the ADS sends a command to the ECU to operate the ADV from the manual mode to the autonomous mode.

(New) The system of claim 15, wherein the operations further comprise determining the communication state between the ECU and the ADS to be the fourth state if a command is not received by the third delay threshold.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Ishikawa teaches an ECU of an autonomous vehicle receiving information from an autonomous driving system (ADS). The communication state between the ECU and the ADS is determined based on timing of the ECU receiving information. If the delay in reception is within a first threshold the communication state is in a first state and the autonomous vehicle operates according to the received information. If the delay in reception is within a second threshold the communication state is in a second state and the autonomous vehicle decelerates at a first rate. If the delay in reception is within a third threshold the communication state is in a third state and the autonomous vehicle decelerates at a second rate. If the delay in reception is within a fourth threshold the communication state is in a fourth state and the autonomous vehicle decelerates at a third rate.
The second closest prior art Ando teaches decelerating first by releasing the throttle, and increasing deceleration by releasing the throttle and applying the brakes.

Regarding claims  taken independently or in combination with the prior art of record fails to teach or render obvious “wherein a communication state is of: the first state if the ECU receives the command within a first delay threshold; the second state if the ECU receives the command between the first delay threshold and a second delay threshold; the third state if the ECU receives the command between the second delay threshold and a third delay threshold; and the fourth state if the ECU receives the command beyond the third delay threshold, wherein the first, second, and third delay thresholds are three, six, and nine communication cycles, respectively.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668